DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-36 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2018/027274; published: 2/15/18; effective filing date: 8/10/16), in view of Fraser et al. (US 2015/0056276; published: Feb. 26, 2015; in IDS dated 9/17/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mackey al. is directed to methods for treating or preventing or delaying the progression or onset of autoimmune disease (e.g., psoriasis), providing dietary metabolites comprising a combination of two or more short chain fatty acids (SCFAs), esters or salts thereof (Abstract). Mackay et al. teach that the SCFAs used in accordance with its invention are selected from the group consisting of butyric acid, acetic acid and propionic acid; and furthermore, teach an embodiment wherein the combination is propionic acid and butyric acid (limitation of instant claim 31; p. 16, lines 11-15). Mackay et al. teach that the SCFAs may be provided as sodium, potassium, calcium or magnesium salts (e.g., sodium butyrate) (limitation of instant claims 40-41; p. 16, lines 17-19). Mackay et al. teach that the SCFAs are provided in a pharmaceutical formulation for oral administration; such as hard or soft capsules (limitation of instant claims 42-43; p. 17, lines 18-19, p. 20, lines 1-3 and p. 25, lines 15-19). When formulated as a tablet, Mackay et al. suggest that lubricating agents such as magnesium stearate can be included in the formulation (limitation of instant claim 36; p. 20, lines 1-14). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Mackay et al. do not teach wherein the butyric acid is present in an amount from about 800 mg to about 1800 mg (or about 1 g) and wherein propionic acid is present in an amount from about 50 mg to about 200 mg (or about 60 mg), as required by instant claims 31 and 38-39. 
Mackay et al. do not teach wherein the composition further comprises a therapeutically effective amount of Vitamin D3 (about 50 IU to about 200 IU; or about 50 IU), as required by instant claims 32-35.  However, such deficiencies are cured by Fraser et al. 
Fraser et al. is directed to compositions comprising omega-3 fatty acids and vitamin D for psoriasis (Title). Fraser et al. teach that a combination of Vitamin D and omega-3 fatty acids synergistically inhibit the proliferative/pro-inflammatory activity of key cells involved in the generation of psoriatic lesions (CD4+ T-cells and keratinocytes) ([0026]). And more specifically, Fraser et al. teach the incorporation of Vitamin D3 (see entire reference; e.g., claim 257) and wherein the total daily dosage of vitamin D may range in an amount from about 1000 to about 6000 IU.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the amount of vitamin D3, butyric acid and propionic acid as specified in claims 31, 34-35 and 38-39, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Mackay et al. teach that delivery of the combination of short chain fatty acids into the large intestine of an individual, the dose is approximately 0.01 mg/kg to 100 mg/kg per day, preferably 0.1 mg/kg to 100 mg/kg per day, more preferably 1 mg/kg to 50 mg/kg. In a most preferred embodiment, the daily dose of any one of acetic acid, butyric acid or propionic acid is 2 mg/kg to 10 mg/kg, including 3, 4, 5, 6, 7, 8, and 9 mg/kg. Fraser et al. teach the incorporation of Vitamin D3 and wherein the total daily dosage of vitamin D may range in an amount from about 1000 to about 6000 IU. It is noted that this is the daily dose and a person of ordinary skill in the art would understand that human patients acquire some vitamin D3 from the environment (see [0022]) and their nutrition (for example, in fish and eggs). The Applicants' specification provides no evidence that the selected range in claims 31, 34-35 and 38-39 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Due to numerous factors (e.g., dose needed for desired therapeutic effect, weight of patient as Mackay et al. suggest dose is based on kg), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the amount of butyric and propionic acid (or pharmaceutically acceptable salt thereof) as this could be expected to be advantageous for providing the optimal therapeutic effect to varying patient weights.
The disclosures of Mackay et al. and Fraser et al. are each directed to methods of treating autoimmune diseases such as psoriasis and its symptoms by administering a composition (orally or topically). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate vitamin D3 (and omega-e fatty acids) into the composition of Mackay et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Fraser et al. teach that vitamin D3-containing compositions help treat psoriasis and specifically treat psoriatic lesions.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 37 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2018/027274; published: 2/15/18; effective filing date: 8/10/16) and Fraser et al. (US 2015/0056276; published: Feb. 26, 2015; in IDS dated 9/17/21) as applied to claims 31-36 and 38-43 above, and further in view of Eritzland et al. (US 2011/0300238; published: Dec. 8, 2011; in IDS dated 9/17/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mackey al. is directed to methods for treating or preventing or delaying the progression or onset of autoimmune disease (e.g., psoriasis), providing dietary metabolites comprising a combination of two or more short chain fatty acids (SCFAs), esters or salts thereof (Abstract). Mackay et al. teach that the SCFAs used in accordance with its invention are selected from the group consisting of butyric acid, acetic acid and propionic acid; and furthermore, teach an embodiment wherein the combination is propionic acid and butyric acid (limitation of instant claim 31; p. 16, lines 11-15). Mackay et al. teach that the SCFAs may be provided as sodium, potassium, calcium or magnesium salts (e.g., sodium butyrate) (limitation of instant claims 40-41 and 44; p. 16, lines 17-19). Mackay et al. teach that the SCFAs are provided in a pharmaceutical formulation for oral administration; such as hard or soft capsules (limitation of instant claims 42-43 and 47; p. 17, lines 18-19, p. 20, lines 1-3 and p. 25, lines 15-19). When formulated as a tablet, Mackay et al. suggest that lubricating agents such as magnesium stearate can be included in the formulation (limitation of instant claim 36; p. 20, lines 1-14). Mackay et al. teach that the abovementioned pharmaceutical compositions may be formulated by employing conventional solid or liquid vehicles or diluents, as well as pharmaceutical additives of a type appropriate to the mode of desired administration (e.g., excipients) (limitation of instant claim 48; p. 19, lines 25-29).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Mackay et al. do not teach wherein the butyric acid is present in an amount from about 800 mg to about 1800 mg (or about 1 g) and wherein propionic acid is present in an amount from about 50 mg to about 200 mg (or about 60 mg), as required by instant claims 31, 38-39 and 44. 
Mackay et al. do not teach wherein the composition further comprises a therapeutically effective amount of Vitamin D3 (about 50 IU to about 200 IU; or about 50 IU), as required by instant claims 32-35 and 44-46.  However, such deficiencies are cured by Fraser et al. 
Fraser et al. is directed to compositions comprising omega-3 fatty acids and vitamin D for psoriasis (Title). Fraser et al. teach that a combination of Vitamin D and omega-3 fatty acids synergistically inhibit the proliferative/pro-inflammatory activity of key cells involved in the generation of psoriatic lesions (CD4+ T-cells and keratinocytes) ([0026]). And more specifically, Fraser et al. teach the incorporation of Vitamin D3 (see entire reference; e.g., claim 257) and wherein the total daily dosage of vitamin D may range in an amount from about 1000 to about 6000 IU.
Mackay et al. and Fraser et al. do not teach wherein the source of magnesium is present in an amount of about 10 mg, as required by instant claims 37 and 44. However, such deficiencies are cured by Eritzland et al.
Eritzland et al. is directed to a mineral mixture including at least MgO and its equilibrium of Mg(OH)2, and Mg2Cl2 and preparations containing the mixture, wherein the preparation can be used for the prevention or therapy of psoriasis (Abstract and Examples).  Eritzland et al. teach that it is known to use preparations of so-called Dead Sea salt for application on skin exhibiting psoriasis ([0009]). In one example, the mineral mixture is contained in a cream, wherein the cream contains 36% by weight of the mineral mixture (MgO-Mg(OH)2 72% by weight and Mg2Cl2 4% by weight).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (therapeutically acceptable amounts of butyrate/propionate of Mackay et al., Vitamin D3 of Fraser et al. and inorganic magnesium salts (e.g., MgO) of Eritzland et al. for the purpose of forming a composition effective in preventing, treating or ameliorating psoriasis), in order to form a third composition to be used for the very same purpose (See MPEP §2144.06-I).
Regarding the amount of inorganic magnesium salts, vitamin D3, butyric acid and propionic acid as specified in claims 31, 34-35, 37-39 and 44-46, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Mackay et al. teach that delivery of the combination of short chain fatty acids into the large intestine of an individual, the dose is approximately 0.01 mg/kg to 100 mg/kg per day, preferably 0.1 mg/kg to 100 mg/kg per day, more preferably 1 mg/kg to 50 mg/kg. In a most preferred embodiment, the daily dose of any one of acetic acid, butyric acid or propionic acid is 2 mg/kg to 10 mg/kg, including 3, 4, 5, 6, 7, 8, and 9 mg/kg. Fraser et al. teach the incorporation of Vitamin D3 and wherein the total daily dosage of vitamin D may range in an amount from about 1000 to about 6000 IU. It is noted that this is the daily dose and a person of ordinary skill in the art would understand that human patients acquire some vitamin D3 from the environment (see [0022]) and their nutrition (for example, in fish and eggs). Eritzland et al. teach that the mineral mixture comprising inorganic magnesium salts such as MgO, Mg(OH)2 and Mg2Cl2 can be used in a pharmaceutically effective amount to prevent or treat psoriasis ([0020]). Eritzland et al. teach one embodiment, wherein the mineral mixture was present in an amount of 36 wt% in a cream. The Applicants' specification provides no evidence that the selected range in claims 31, 34-35 and 38-39 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Due to numerous factors (e.g., dose needed for desired therapeutic effect, weight of patient as Mackay et al. suggest dose is based on kg), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration. One of ordinary skill in the art would have been motivated to change the amount of butyric and propionic acid (or pharmaceutically acceptable salt thereof) as this could be expected to be advantageous for providing the optimal therapeutic effect to varying patient weights.
The disclosures of Mackay et al. and Fraser et al. are each directed to methods of treating autoimmune diseases such as psoriasis and its symptoms by administering a composition (orally or topically). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate vitamin D3 (and omega-e fatty acids) into the composition of Mackay et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Fraser et al. teach that vitamin D3-containing compositions help treat psoriasis and specifically treat psoriatic lesions.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 31-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,065,217.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising a combination of butyric acid and propionic acid (or their pharmaceutically acceptable salts thereof), and optionally vitamin D3 and a source of magnesium. The difference is that the patented ‘217 claims require that the abovementioned composition is used to treat psoriasis (e.g., cause disappearance of psoriatic lesions). Therefore, it would have been obvious to one of ordinary skill in the art that if they had a method for using a composition, that they also possess the composition itself. Thus, the instant claims and the application claims are obvious variants.

Claims 31 and 38-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,143,669.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising a combination of at least two short chain fatty acids such as butyric acid and propionic acid. The difference is that the patented ‘669 claims require that the abovementioned composition is used to delay the onset of hepatocellular cancer in a subject. Therefore, it would have been obvious to one of ordinary skill in the art that if they had a method for using a composition, that they also possess the composition itself. Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617